                     IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF KANSAS

IN RE:                              )
                                    )
NITRIDE SOLUTIONS, INC.             )                 Case No. 21-10533
                                    )                 Chapter 11
                        Debtor      )
____________________________________)

              MOTION FOR ORDER AUTHORIZING INTERIM USE OF CASH
               COLLATERAL AND PROVIDING ADEQUATE PROTECTION

         COME NOW Debtor Nitride Solutions, Inc. (“Debtor”), by and through its counsel Mark

J. Lazzo, P.A., and moves the Court, pursuant to 11 U.S.C. §363(c), for entry of an order

authorizing the Debtor to use cash collateral and provide adequate protection (the “Motion”). In

support of the Motion, the Debtor states the following:

         1.     On June 9, 2021 (“Petition Date”), the Debtor filed a Voluntary Petition for Relief

under Chapter 11 the Bankruptcy Code. Pursuant to 11 U.S.C. §§ 1107 and 1108, Debtor is now

the debtor-in-possession.

         2.     This Motion is brought pursuant to 11 U.S.C. §§ 363(c)(1) and (2), 363(e) and 361.

Specifically, 11 U.S.C. § 363(c)(1) provides that if the business of the Debtor is authorized to be

operated under Bankruptcy Code § 1108, unless the Court orders otherwise, the trustee (and the

debtor exercising the powers of a trustee under § 1107) may enter into transactions, including the

sale or lease of property of the estate, and may use property of the estate, in the ordinary course of

business, without notice or a hearing. Additionally, 11 U.S.C. § 363(c)(2) provides that the trustee

may not use, sell or lease cash collateral under subparagraph (c)(1) unless each entity that has an

interest in such cash collateral consents or unless the court, after notice and a hearing, authorizes

such use, sale or lease in accordance with the provisions of § 363.




                                                  1
                  Case 21-10533        Doc# 5     Filed 06/09/21      Page 1 of 7
        3.      11 U.S.C. § 363(e) provides that on request of an entity that has an interest in

property used, sold or leased or proposed to be used, sold or leased by the trustee, the court, with

or without a hearing, shall prohibit or condition such use, sale or lease as is necessary to provide

adequate protection of such interest. 11 U.S.C. § 361 provides that when adequate protection of

an interest of an entity in property is required under §§ 362, 363 or 364, “such adequate protection

may be provided by-- (1) requiring . . . a cash payment or periodic cash payments to such entity,

to the extent that . . . the use, sale or lease under section 363 of this title . . . results in a decrease

in the value of such entity’s interest in such property; or (2) providing to such entity an additional

or replacement lien to the extent that such stay, use, sale, lease or grant results in a decrease in the

value of such entity’s interest in such property; or (3) granting such other relief . . . as will result

in the realization by such entity of the indubitable equivalent of such entity’s interest in such

property.”

        4.      Debtor owns and runs a manufacturing operation headquartered in Wichita, Kansas.

        5.      Debtor owns accounts receivable valued at approximately $10,810 and bank

accounts with a balance of approximately $57,671. There is a consensual lien against the accounts

receivable and bank accounts granted to Nelnet, Inc., a Nebraska corporation (“Nelnet”), as the

collateral agent for lenders to the Company under 2017 Secured Convertible Promissory Notes in

the original aggregate amount of $2,750,000 (the “Indebtedness”)1.

        6.      The Indebtedness owed by Nitride to Nelnet is still outstanding. The Indebtedness

is secured by all assets of Nitride, including all of its deposit accounts and accounts receivable.



1
 In addition to the consensual lien granted to Nelnet against Debtor’s accounts receivable and
bank accounts, there are consensual liens granted to: (a) holders of 2020 Secured Convertible
Promissory Notes; and (b) the U.S. Small Business Administration. However, these liens are
junior and inferior to the liens of Nelnet. Moreover, there is no equity in the accounts receivable
and bank accounts above the claims of Nelnet.


                                                    2
                   Case 21-10533         Doc# 5      Filed 06/09/21      Page 2 of 7
       7.       The accounts receivable and bank accounts are Nelnet’s collateral (“the Cash

Collateral”).

       8.       Debtor seeks authority to use Cash Collateral generated by the Debtor prior to the

Petition Date and encumbered by the consensual lien of Nelnet, as well as income generated by

the Debtor from and after the Petition Date and received by the Debtor during the Specified Period

(as defined below) in a manner consistent with the Debtor’s budget attached hereto as Exhibit 1

(“the Budget”).    The Debtor proposes to deposit the Cash Collateral into the Debtor’s debtor-in-

possession account.

       9.       The Debtor does not have available sources of working capital and financing to

carry on its operations without the use of Cash Collateral. The Debtor requires the use of Cash

Collateral to continue to operate. The use of Cash Collateral is critical to preserve and maintain

the going concern value of the Debtor.

       10.      The use of Cash Collateral is required for the maintenance and preservation of the

Debtor’s property, its manufacturing operations, the payment of expenses attendant thereto, and

the costs and expenses of administering this case. The Debtor hereby requests the authority to use

Cash Collateral for general operating purposes and to pay the costs and expenses of administering

this case, all in compliance with the Budget. All payments described in the Budget are necessary

to maintain and continue the Debtor’s operations and preserve the going concern value for the

benefit of his creditors. Without cash to make the payments outlined in the Budget as requested

herein, immediate and irreparable harm could occur to the Debtor’s operation and the interest of

the Debtor, its estate and creditors.

       11.      Debtor proposes as adequate protection to Nelnet a replacement lien in post-petition

accounts receivable generated by Debtor to the extent of Debtor’s use of the Cash Collateral.




                                                 3
                  Case 21-10533         Doc# 5   Filed 06/09/21     Page 3 of 7
       12.     Below is a summary of the nature of the Debtor’s request and proposed use of Cash

Collateral:

       a.      Parties with Interest in Cash Collateral. Nelnet has an interest in the Cash
               Collateral, as well as Debtor’s equipment, accounts, intellectual property and
               personal property of the Estate (collectively the “Collateral”). Nelnet’s interest in
               the Cash Collateral is senior to all other interests.

       b.      Use of Cash Collateral. The Debtor seeks authority to use Cash Collateral to pay
               expenses of its manufacturing operation and administrative expenses in accordance
               with the Budget, up to amounts not to exceed 125% of each line item amount set
               forth in the Budget measured monthly, with a variance of up to two months for each
               monthly expense. The cumulative total amount set forth in the Budget shall not be
               subject to variance, except: (a) on account of moving an expense forward or
               backward by the two month variance, in which case the monthly expense cap shall
               be considered cumulatively among the affected months; (b) by agreement of both
               Nelnet and Debtor; or (c) as may be otherwise ordered by the Court.

       c.      Termination Date. Debtor seeks interim authority to use Cash Collateral only until
               a final hearing can be held. Thereafter, and subject to the Debtor’s right to request
               additional cash collateral authority for further periods on proper notice, the Debtor
               seeks authority to use Cash Collateral through September 30, 2021 (the “Specified
               Period”). The Specified Period may be extended by agreement of the Debtor and
               Nelnet upon further order of the Court. It is anticipated that Nelnet is adequately
               protected during the Specified Period.

       WHEREFORE Debtor respectfully requests the Court enter an Order authorizing the use

of cash collateral and granting adequate protection as set forth above, and for such other relief as

the Court deems just and proper.




                                                 4
                  Case 21-10533       Doc# 5     Filed 06/09/21     Page 4 of 7
                             Respectfully submitted,


                             /s/Mark J. Lazzo
                             Mark J. Lazzo, #12790
                             MARK J. LAZZO, P.A.
                             3500 N. Rock Road
                             Bldg. 300, Suite B
                             Wichita, Kansas 67226
                             (316) 263-6895
                             mark@lazzolaw.com
                             Attorney for Debtor Nitride Solutions, Inc.




                         5
Case 21-10533   Doc# 5   Filed 06/09/21    Page 5 of 7
                    IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF KANSAS

IN RE:                              )
                                    )
NITRIDE SOLUTIONS, INC.             )                Case No. 21-10533
                                    )                Chapter 11
                        Debtor      )
____________________________________)

                                      EXHIBIT 1

  DEBTOR’S PROPOSED BUDGET FOR MOTION AUTHORIZING USE OF CASH
  COLLATERAL AND PROVIDING ADEQUATE PROTECTION TO NELNET, INC.

         COMES NOW Debtor Nitride Solutions, Inc. (the “Debtor”) and submits this monthly

Budget for the payment of monthly operating expenses and administrative costs (the “Budget”) as

part of its Motion for an Order Authorizing Use of Cash Collateral and Providing Adequate

Protection to Nelnet, Inc. (the “Motion”):

                Month 1               Month 2              Month 3              Month 4

Cost of goods   $24,500               $40,000              $42,500              $42,500
Contractors     $8,500                $8,500               $8,500               $8,500
Shipping        $500                  $500                 $500                 $500
Payroll &
Benefits        $49,385               $49,385              $69,110              $69,110
Accounting &
Patent          $12,300               $6,000               $12,000              $12,000
Utilities       $8,220                $10,300              $10,300              $10,300
Rent            $8,270                $8,270               $8,270               $8,270
Insurance       $2,039                $14,074              $2,039               $2,039
Lease expense   $3,000                $3,000               $3,000               $3,000
Legal expense   $25,000               $25,000              $25,000              $25,000
Reserve         $5,000                $5,000               $5,000               $5,000
TOTAL           $147,164              $170,479             $186,219             $186,219




                                                 6
                  Case 21-10533       Doc# 5     Filed 06/09/21   Page 6 of 7
                                              Respectfully submitted,


                                              /s/Mark J. Lazzo
                                              Mark J. Lazzo, #12790
                                              MARK J. LAZZO, P.A.
                                              3500 N. Rock Road
                                              Building 300, Suite B
                                              Wichita, Kansas 67226
                                              (316) 263-6895
                                              Attorney for Debtor Nitride Solutions, Inc



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was filed
electronically on the 9th day of June, 2021, with the United States Bankruptcy Court for the District
of Kansas, and shall be served on parties in interest via e-mail by the Court pursuant to CM/ECF,
as set out on the Notice of Electronic Filing as issued by the Court and shall be served on the
following by United States mail, First Class, postage prepaid as required by the Federal Rules of
Bankruptcy Procedure and the Local Rules of the United States Bankruptcy Court for the District
of Kansas:




                                              /s/Elizabeth Velazquez
                                              Elizabeth Velazquez
                                              Legal assistant to Mark J. Lazzo




                                                 7
                  Case 21-10533       Doc# 5      Filed 06/09/21     Page 7 of 7
